Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 1 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 2 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 3 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 4 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 5 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 6 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 7 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 8 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                         Main Document    Page 9 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 10 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 11 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 12 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 13 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 14 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 15 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 16 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 17 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 18 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 19 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 20 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 21 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 22 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 23 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 24 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 25 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 26 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 27 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 28 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 29 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 30 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 31 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 32 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 33 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 34 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 35 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 36 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 37 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 38 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 39 of 40
Case 1:18-bk-10098-MB   Doc 918 Filed 12/14/20 Entered 12/14/20 12:43:53   Desc
                        Main Document     Page 40 of 40
